Title: To Benjamin Franklin from Horatio Gates, 16 August 1784
From: Gates, Horatio
To: Franklin, Benjamin


				
					Dear Friend
					New York 16th: August 1784—
				
				I received from the Hands of the Marquis Fayette, what I have not deserved from you, a very Elegant Silver Medal, a durable Record of that Glorious Revolution which has been so Fortunately brought to pass; as a proof thereof, I am unhanged, and you have Triumphed over Loughborough, & all his Tribe, So much for Buckingham!—but a though the War is thus Gloriously Finish’d, Peace with all the Sweetness that should accompany it, is not yet establish’d as it ought to be. The Spirit of Avarice, and Spirit of Ambition, rising upon the Shoulders of the Democracy, retards, and Poisons, every Benefit good Men

expected from the Revolution— Your experience of Mankind makes it unnecessary for me to say more upon this Subject, & your Philosophy furnishes you with that Wisdom, & Coolness, which alone can shield us from their balefull effects, what Man can do I am Satisfied you will do to save us.— Mr: Lawrence, Mr: Jay & Marquis Fayette, are arrived in the Course of the last fortnight, and all in the order I have mentioned; The Former I just saw for a Minute, but surrounded with such a Tribe of Relations, & Vissitors, that I had not an opportunity to converse with him.— The Second, I was alone with for an hour, He said, we are all in an Error here, that The King, & his present Friends, are True Friends to America; & That North, Fox, Mansfield, & their adherents, are the only Enemies to the United-States; Heavens what Stuff! what have we to do with who is Friend, or Foe, unless it be to Carress the One, & be ready to beat the Other; I fear my old acquaintance has had his head stuffed with Flattery, & so cram’d with Vanity, that he has no room left for those convincing Reasons, which can alone make him of much importance here;— The Marquis, has an Old Head upon Young Shoulders, and if he Steers clear of our Paltry Parties, may do Us, and France, much good; a Statesman neither Loves, nor Hates, but as he can serve his Court;— I think to touch him to the Quick upon this Subject, & will tell you by & by, how I succeed, & what I think,—we are outwardly upon the best Terms with each other— Jay stands very well in, and out of Congress: & for any thing I know to the Contrary, deserves to do so; Candour induces me to think so and Friendship biases me in his Favour— Capt Williamos who does me the Favour to present you this Lre: will tell you much Indian, & Canadian History. He is possessed of a good deal of information, & his Observations, & Talents, entitle him to be heard with attention; France would do right to encourage him by some good office to continue his Zeal for them, & us; he is so perfectly master of Our Language, and so Active in what ever he undertakes, that I cannot but esteem him as a person most proper to be

employ’d— France best knows how. I hope Mr: Jefferson, & you, are upon the most confidential footing, I have that Opinion of him to think he will merit your Friendship; pardon me I do not presume to advise, I only speak that, which I wish—being now in the post of Honour, that is in a Private Station, I shall Speak, Write, & Act, whatsoever I think will tend to benefit the Public Interest, & if I can prevent Knaves from circumventing one honest Man I shall be satisfied— My worthy Friend Robert Morris, tells me, he has directed Colonel Humphry, to provide the Medals Congress so long orderd to certain Officers, for their Services; you will oblige me in giving your advice to the Colonel in respect to mine. I mention this, that Saratoga may not be quite forgot. The old Fool you see has some Vanity left.— My Eyes fail me much, and if you do not come soon, I shall

not be able to Fight one bloodless battle with you at Chess— I shudder at the thought of being Blind, & alive: my poor Eyes have been too severely exercised every way, but I will not complain—that you may Live Long, and happy, and that I may live to see it is my Second Wish; my First is, that the United-States may know how to Use the Blessing that is bestowed upon them, and not give the Slaves of Monarchs, a reason to believe, there is no such thing as a good Republic, and that The Blessing of Civil Liberty, exists only in Theory. Mrs. Bache, and her dear little Family, were all in perfect Health when I left Philadelphia three Weeks ago— With the Sincerest Affection for you, & yours, I am Dr: Sir your faithfull, Humble Servant,
				
					
						Horatio Gates
					
					(Dr. Franklin)
				
			